;.                                      THE   AITO~EY    GENERAL
                                                 OF TEXAS
                                              AUCITIN. Tmx~e     1SVll
       J.OEN     L     RSLL
     mrlv-           QLnx.RIb

                                                   June 19, 1974


               The Honorable Joe Reswebsr                 Opinion No. H-      330
               County Attorney
               Harris County Courthouse                   Re:       Fees of appointed counsel
               Houston, Texas. 71002                                representing both a criminal
                                                                    defendant and a juvenile in
                                                                    different courts on the same
                                                                    day. Sec. 51.10(i); Family
                                                                    Code, V. T. C. S. ; Art. 26.05,
               Dear Mr.         Resweber:                           V. T. C. C. P.

                     You have asked our opinion on the following         question:

                          Is a lawyer entitled to receive a $50.00 fee for
                          representing   a defendant 1n.a criminal proceeding
                          in the District Court when such lawyer has already
                          been paid $50.00 for representing,    on appointment,
                          a juvenile in the Juvenile Court on the same day?

                    Compensation for appointed counsel in criminal cases is governed by
               Article 26.05 of. the Code of Criminal Procedure which provides in pertinent’
               part:

                          Sec. 1. A counsel appointed to defend a person
                          accused of a felony or a misdemeanor punish-
                          able by imprisonment,    or to represent an in-
                          digent in a habeas corpus hearing, shall be paid
                          from the general fund of the county in which the
                          prosecution was instituted or habeas corpus
                          hearing held, according to the following scheduler
                          (a) For each day or a fractional part thereof
                          in court representing  the accused, a reasonable
                          fee to be set by the court brt in no event to be
                          less than $50.00.

                           .    .   .


                           Sec. 4. An attorney may not re+ve         more than one
                           fee for each day in court, regardligas    of the number
                                                                                 ‘3.
                                                        IL1530       ( _. .~Y  : _-
     .
*’

         The Honorable   Joe Resweber,   page 2   (H-330)




                  of cases in which he appears as appointed counsel
                  on the same day.

             Section 4 of Art. 26.05 has been consistently interpreted by this office
         as limiting an attorney, to one fee per day even’though he represents one
         defendant on multiple indictments on the same’day [Attorney General
         Opinion No. H-298 (1974)], or represents several defendants on the same
         day [Attorney General Opinion No. C-639 (1966)]; or represents several
         difendants in several different courts on the same day [Attorney General
         Opinion No. C-713 (1966)].

             Court appointments in juvenile matters are governed by Sec. 51.10
         of the Tewa Family Code. Subsection (i) of Sec.   51.10 provides:

                       (i) . . . [A]n attorney appointed under this
                  section to represent the interests of a child shall
                  be paid from the general fond of the county in which
                  the proceedings tier8 instituted according to the.
                  schedule in Article 26,05.df the Texas Code of
                  Criminal Procedure,       1965. . . .    ’
                                   ,             I
             The Family Code incorporates by reference “the rchedule in Article
         26.05,  I’ and we believe that this can only be read as incorporating the
         entire schedule. In our opinion, the’one fee per day limitation of Sec. 4
         of Article 26.05 is an’integral part of the fee schedule.

             While these provisions limit an appointed attorney to a single fee per
         day, it should also be noted that the attorney is statutorily entitled to a
         “reacronable fee” and the reference to $50 only establishes a minimum
         and is not a .&&her limitation.
                                                  ..    ‘,    ,~
             Thus. in our opinion, where an appointed attorney represents both
         an indigent defendant in district court and a juvenile in juvenile court on
         the same day, he may only be compensated by a singte fee.




                                                                         ‘I


                                             p. 1531
The Honorable   Joe Resweber,   page 3   (H-330)




                         SUMMARY

           An appointed attorney~who represents both an
       indigent criminal defendant in district court and a
       juvenile in juvenile court on the same day may not
       receive more than a single fee.

                                     Very truly yours,




                                     Attorney      General   of Texas

AP   ROVED:
 3




DAVID M. KENDALL,       Chairman
Opinion Committee




                                   p. 1532